Case:18-01488-EAG13 Doc#:96 Filed:03/12/20 Entered:03/12/20 13:49:05                               Desc: Main
                           Document Page 1 of 6


                                UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF PUERTO RICO

  IN RE:                                                              CASE NUMBER: 18-01488-EAG

                JULIO CESAR CRUZ RIVERA                                         CHAPTER 13
                         Debtor



   URGENT MOTION FOR SALE OF REAL ESTATE PROPERTY FREE AND CLEAR
               OF LIENS PURSUANT TO 11 USC §363(b) & (f)

 TO THE HONORABLE COURT:

     COMES NOW, debtor, JULIO CESAR CRUZ RIVERA through the undersigned attorney and before

 this Honorable Court most respectfully states and prays:

 1. Debtors filed a Chapter 11 petition for relief on March 20, 2018 . (Dk-1)

 2. The bankruptcy estate in the captioned case includes residential real property which the debtor

     represented that he will sell at private sale. Real property is inscribed at the Property Registry:

     PROPERTY DESCRIPTION:

              “RUSTICA: Parcela radicada en el Barrio Palmarejo del municipio de Lajas, Puerto
         Rico, con una cabida superficial de cuatrocientos veinte metros cuadrados y en lindes por
         el NORTE, en treinta y cinco punto cero cero metros con la parcela segregada de Efrain
         Grant Martinez; por el SUR, en treinta y cinco punto cero cero metros con parcela B y que
         sera vendida a Osvaldo Cruz Baez; por el ESTE, en doce punto cero cero metros con
         terrenos de Juan R. Gelpi; y por el OESTE, en doce punto cero cero metros con el canal de
         riego.”

    Inscribed at Lot (“Finca”) no. 5,124, Page (“Folio”) no. 52, Book (“Tomo”) no. 150 of Lajas, Property
 Registry of San German, Puerto Rico.

     PROPERTY ADDRESS:
     BARRIO OLIVARES CALLE AMAPOLA #86, LAJAS PR 00667 .

 3. Title study of real property, included in attachments to this motion, shows that the described property

     is recorded and titled inscribed with private character in favor of debtor and his spouse. (Exhibit I)

 4. The Debtor represent that he has received the following offer and/or communication in connection with

     the sale of this real property, summarized as follows: That Mr. Jose L Cruz Acosta and Leticia Gomez

     have offer to pay the debt owed to creditor Condado 3, LLC, as stated in the stipulation at docket no. 88
Case:18-01488-EAG13 Doc#:96 Filed:03/12/20 Entered:03/12/20 13:49:05                                 Desc: Main
                           Document Page 2 of 6


     and approved by the court at docket no. 92. The monies for this transaction is money from a loan that

     Mr. Jose L Cruz Acosta and Leticia Gomez are making to First Bank of Puerto Rico . The buyer has

     appropiated the funds for this transaction. The creditor Condado 3, LLC, has accepted said offer.

 5. The property has an appraisal value of $80,000.00.

 6. The property is encumbered by a lien of creditor Condado 3, LLC., who filed claim 2-1 on June 22,

     2018, with a balance of $419,945.13.

 7. Debtor hereby represent that proceeds of sale will be paid pursuant to the provisions of the propose plan

     and stipulation at docket no. 88, after payment of administrative expenses and secured claims

     encumbering real property.

 8. The sale shall be completed by Debtor upon entry of order granting the instant motion.

 9. Upon the signature of deed of sale the real property shall be transferred to Buyer free and clear of

     liens and claims of interest; such liens or claims of interest, if any, shall attach to proceeds. See 11

     U.S.C.§ 363 (f). The Buyer, will pay all taxes on said property.

 10. Unless a party in interest files a written objection, with a copy thereof served to the debtor, trustee, and

     parties in interest within FOURTEEN (14) DAYS from the date of this Notice, the sale contemplated

     herein shall be adjudicate to the best firm offer or, being at this time Mr. Jose L Cruz Acosta, upon the

     terms herein set forth and authorization of the court.

 11. Sale is made “as is” and “where is” without warranty of any kind. All risks of loss shall pass to the

     Buyer upon adjudication of the sale and closing of the sales deed by the debtor.

 12. The present motion is urgent as the Buyer has a deadline up to March 30 to close the sale as he has

     an approved loan up to said date, in which the approval will expire.

         NOTICE IS FURTHER GIVEN that, unless a party in interest files a written objection, with a

 copy thereof severed to the debtors, within FOURTEEN (14) DAYS from the date of this Notice, the

 court may grant this motion without further notice or hearing on the matters.
Case:18-01488-EAG13 Doc#:96 Filed:03/12/20 Entered:03/12/20 13:49:05                                     Desc: Main
                           Document Page 3 of 6



          CERTIFICATE OF SERVICE: I hereby certify that on this same date I electronically filed the

 above document with the Clerk of the Court using the CM/ECF System which sends a notificationof such

 filing to all parties in this case registered for receipt of notice by electronic mail. Debtors further certifie that

 they have notified the instant motion via regular mail to the following recipients and purported lienholder

 as per attached master address list.

          WHEREFORE, Trustee hereby requests that this Honorable Court grant the instant motion and

 authorize the sale of real property pursuant to 11 U.S.C. §363 free and clear of liens pursuant to the terms

 and conditions set forth in this motion.

          RESPECTFULLY SUBMITTED.

          Dated this 12 day of March, 2020.

                                                           /s/ Peter A. Santiago González
                                                       PETER A. SANTIAGO GONZALEZ, ESQ
                                                                  USDC-PR 304201
                                                                   Attorney for Debtor
                                                                      Po Box 1414
                                                           Sabana Grande, Puerto Rico 00637
                                                                 Phone (787) 396-9029
                                                                Quiebrapr@gmail.com
Case:18-01488-EAG13 Doc#:96 Filed:03/12/20 Entered:03/12/20 13:49:05               Desc: Main
                           Document Page 4 of 6


                              18-01488-EAG13 JULIO CESAR CRUZ RIVERA
       Case type: bk Chapter: 13 Asset: Yes Vol: v US BANKRUPTCY JUDGE: EDWARD A GODOY
                             Date filed: 03/20/2018 Date of last filing: 03/11/2020

                                          Creditors

                           AUTOMATED ENFORECEMNET DIVISION
                                         PO Box 593095
                               Orlando, FL 32859-3095(4566259)
                                                (cr)
                                       BANCO POPULAR
                                         PO Box 362708
                               San Juan, PR 00936-2708(4566260)
                                                (cr)
                                      Condado 3 CR2, LLC
                                     Attn: SZD/XX9X3XX10
                                       3144 S. Winton Road
                              Rochester, New York 14623(4595886)
                                                (cr)
                                              CRIM
                                         PO Box 195387
                               San Juan, PR 00919-5387(4566261)
                                                (cr)
                              DEPARTAMENTO DE HACIENDA
                                           PO Box 2520
                             Trujillo Alto, PR 00977-2520(4566262)
                                                (cr)
                                DEPARTMENT OF TREASURY
                                    BANKRUPTCY SECTION
                                235 Ave Arterial Hostos Ste 1504
                               San Juan, PR 00918-1451(4566263)
                                                (cr)
                                DEPARTMENT OF TREASURY
                                BANKRUPTCY SECTION 424 B
                                        PO BOX 9024140
                             SAN JUAN, PR 00902-4140(4604117)
                                                (cr)
                                          TITO COSTA
                                               Carr
                                            100 Km 6.4
                                     CABO ROJO, PR 00623
Case:18-01488-EAG13 Doc#:96 Filed:03/12/20 Entered:03/12/20 13:49:05                    Desc: Main
                           Document Page 5 of 6




                                            ESTUDIO


     CLIENTE           : FIRSTBANK PUERTO RICO                                                  487,927


     RE                : JOSE L CRUZ ACOSTA/ 920922/ LETICIA GOMEZ
                         IRIS V FEIJOO/ HIPOTECARIO/

     FINCA             : Número 5,124, inscrita al folio 52 del tomo 150 de Lajas.
                         Registro de la Propiedad de Puerto Rico, Sección de San Germán.


  DESCRIPCION:

  RUSTICA: Parcela radicada en el Barrio Palmarejo del municipio de Lajas, Puerto Rico, con una
  cabida superficial de cuatrocientos veinte metros cuadrados y en lindes por el NORTE, en treinta y
  cinco punto cero cero metros con parcela segregada de Efraín Grant Martínez; por el SUR, en treinta
  y cinco punto cero cero metros con parcela B y que será vendida a Osvaldo Cruz Báez; por el ESTE,
  en doce punto cero cero metros con terrenos de Juan R. Gelpí; y por el OESTE, en doce punto cero
  cero metros con el canal de riego.

  ORIGEN REGISTRAL:

  Se segrega de la finca número 2,177, inscrita al folio 167 vuelto del tomo 62 de Lajas.

  PLENO DOMINIO:

  Consta inscrito al folio 53 del tomo 150 de Lajas, a favor de Julio César Cruz Rivera y su esposa
  Janet Ramos Rosado, quienes lo adquirieron por compraventa de Epifanio Cruz Miranda y su
  esposa Consuelo Quiles, por el precio de $31,500.00, mediante la escritura número 319, otorgada en
  San Juan, Puerto Rico, el día 30 de abril de 1987, ante el notario José R. Torres Zayas, finca número
  5,124, inscripción 2da.

  GRAVÁMENES:

  i. Por su procedencia está afecta a:

          LIBRE DE CARGAS.

  ii. Por sí está afecta a:

          a. Hipoteca en garantía de un pagaré a favor del Portador, o a su orden, por la suma
             principal de $53,000.00, con intereses al 7.99% o al 1% sobre el Prime Rate, lo que sea
             mayor, vencedero a la presentación, constituida mediante la escritura número 427,
             otorgada en Mayagüez, Puerto Rico, el día 24 de noviembre de 1998, ante el notario José
             M. Biaggi Junquera, e inscrita al folio 5 del tomo 294 de Lajas, finca número 5,124,
             inscripción 5ta.

          b. Hipoteca en garantía de un pagaré a favor de Westenbank Puerto Rico, o a su orden, por
             la suma principal de $7,000.00, con intereses al 15% anual, vencedero a la presentación,
             constituida mediante la escritura número 159, otorgada en Lajas, Puerto Rico, el día 5 de
             marzo de 2001, ante el notario José A. Amador López, e inscrita al folio 186 del tomo
             335 de Lajas, finca número 5,124, inscripción 6ta.



                                         33 Calle Resolución, Suite 302
                                           San Juan, PR 00920-2727
                                               TEL: 787-707-7369
                                              FAX: 787-782-6743
Case:18-01488-EAG13 Doc#:96 Filed:03/12/20 Entered:03/12/20 13:49:05                                                             Desc: Main
                           Document Page 6 of 6
                                                                        2                                                                    487,927
  Continuación…
  Finca número 5,124

             c. Aviso de Demanda del día 15 de mayo de 2007, expedida en el Centro Judicial de
                Mayagüez, en el Caso Civil número ISCI200700863, sobre Ejecución de Hipoteca,
                seguido por Westernbank Puerto Rico, versus Julio César Cruz Rivera y su esposa Janet
                Ramos Rosado y su sociedad, mediante la cual se ordena el pago de $190,856.64 más
                costas y/o venta en Pública Subasta, anotado el día 16 de octubre de 2019, al tomo Karibe
                de Lajas, finca número 5,124, Anotación A.

  OBSERVACIÓN:

  Embargo Federal contra Nancy Torres & José L. Cruz, seguro social xxx-xx-3379, por la suma de
  $982.93, notificación número 361866819, presentado el día 31 de mayo de 2019, anotado el día 17
  de julio de 2019, al asiento 2019-005844-FED del Sistema Karibe.

  No podemos precisar que la persona embargada y el titular en esta finca sean la misma
  persona.

  REVISADOS:

  Registro de Embargos del ELA, incluyendo los de la Ley número 12 del día 20 de enero de 2010;
  Contribuciones Federales; Sentencias; Bitácora Ágora; Electrónica y Sistema Karibe.

  NOTA: Esta Sección tiene establecido un sistema computadorizado de Bitácoras. No nos
  hacemos responsables por errores y/u omisiones que cometa el Empleado del Registro en la
  entrada y búsqueda de datos en el mismo.
  This document is not a commitment to insure nor a Title Insurance Policy and should not be relied upon as such. For protection, Purchaser and Lender
  should require a Title Insurance Policy. If this document is used by someone other that the party requesting it, said person does so assuming any and
  all risks and liabilities. No title company other than the Title Security, Inc., is authorized to rely on this title study to issue a Title Insurance
  Commitment and/or Policy. Capital Title Services, Inc., is not liable to other title companies for error or omissions in this title report. ANY TITLE
  COMPANY OTHER THAN THE TITLE SECURITY GROUP, INC. THAT RELIES ON THIS TITLE STUDY TO ISSUE A TITLE COMMITMENT
  AND/OR INSURANCE POLICY DOES SO ASSUMING ANY AND ALL RISKS AND LIABILITIES. THE LIABILITY OF CAPITAL TITLE
  SERVICES, INC. IN CONNECTION WITH THIS TITLE REPORT IS LIMITED TO THE AMOUNT PAID FOR THIS TITLE REPORT ONLY WITH
  RESPECT TO THE CLIENT REFERRED TO IN THE HEADER OF THIS TITLE REPORT.

  Este documento no es un compromiso para asegurar ni una póliza de Seguro de Título, por lo cual no ofrece seguridad alguna. Para obtener
  protección, debe requerir una póliza de Seguro de Título. Si este documento es utilizado por alguien que no sea el solicitante, lo hace bajo su propio
  riesgo y responsabilidad. Ninguna compañía de título que no sea The Title Security Group, Inc. está autorizada a utilizar este estudio para expedir una
  póliza de seguro de título. Capital Title Services, Inc., no es responsable ante otras compañías de título por errores u omisiones en este estudio de
  título. TODA COMPAÑÍA QUE NO SEA THE TITLE SECURITY GROUP, INC. QUE UTILICE ESTE ESTUDIO DE TITULO PARA EXPEDIR
  UNA POLIZA DE SEGURO DE TITULO, LO HACE BAJO SU PROPIO RIESGO Y RESPONSABILIDAD. LA RESPONSABILIDAD DE
  CAPITAL TITLE SERVICES, INC., ESTA LIMITADA A LA CANTIDAD PAGADA POR EL ESTUDIO DE TITULO Y SOLO CON RESPECTO AL
  CLIENTE DE REFERENCIA EN EL ENCABEZADO DE ESTE ESTUDIO DE TITULO.


  Capital Title Services, Inc.



  POR: Ramón F. Gómez Marcos
  13 de enero de 2020
  NDT/sm/f




                                                          33 Calle Resolución, Suite 302
                                                            San Juan, PR 00920-2727
                                                                TEL: 787-707-7369
                                                               FAX: 787-782-6743
